Exhibit 10.4

 

ADIENT US LLC
RETIREMENT RESTORATION PLAN

 

ARTICLE 1.
PURPOSE AND DURATION

 

Section 1.1.  Purpose.  The purpose of this Retirement Restoration Plan is to
(a) restore retirement benefits to certain participants in the Company’s savings
plans whose benefits under said plans are or will be limited by reason of Code
Sections 401(a)(17), 401(k), 401(m), 402(g) and/or 415, and/or by reason of the
election of such employees to defer income or reduce salary pursuant to this
Plan or to defer annual incentive payments pursuant to the Adient US LLC
Executive Deferred Compensation Plan, and (b) govern the treatment of certain
liabilities transferred from the Johnson Controls Retirement Restoration Plan to
this Plan with respect to those Company employees who had account balances or
deferral elections in effect under such plan immediately prior to the Effective
Date.

 

This Plan is completely separate from the tax-qualified plans maintained by the
Company and is not funded or qualified for special tax treatment under the
Code.  The Plan is intended to be an unfunded plan covering a select group of
management and highly compensated employees for purposes of ERISA.

 

Section 1.2.  Duration of the Plan.  The Plan is effective on the Effective
Date.  The Plan shall remain in effect until terminated pursuant to Article 8.

 

ARTICLE 2.
DEFINITIONS AND CONSTRUCTION

 

Section 2.1.  Definitions.  Wherever used in the Plan, the following terms shall
have the meanings set forth below and, where the meaning is intended, the
initial letter of the word is capitalized:

 

(a)                                 “Account” means the record keeping account
or accounts maintained to record the interest of each Participant under the
Plan.  An Account is established for record keeping purposes only and not to
reflect the physical segregation of assets on the Participant’s behalf, and may
consist of such subaccounts or balances as the Administrator may determine to be
necessary or appropriate. Effective on the Effective Date, each Participant
shall have a beginning Account balance equal to the balance credited to a
Participant under the Prior Plan as of immediately prior to the Effective Date.

 

(b)                                 “Administrator” means the Employee Benefits
Policy Committee of Adient plc.

 

(c)                                  “Affiliate” means each entity that is
required to be included in the Company’s controlled group of corporations within
the meaning of Code Section 414(b), or that is under common control with the
Company within the meaning of Code Section 414(c); provided that for purposes of
determining when a Participant has incurred a Separation from

 

--------------------------------------------------------------------------------


 

Service, the phrase “at least 50 percent” shall be used in place of “at least 80
percent” in each place that phrase appears in the regulations issued thereunder.

 

(d)                                 “Annual Incentive Plan” means the Adient plc
Annual Incentive Performance Plan as from time to time amended and in effect and
any successor to such plan maintained by the Company.  In addition, with respect
to calendar year 2016, the term “Annual Incentive Plan” shall include the
Johnson Controls International plc Annual Incentive Plan for those Participants
who were covered under the Prior Plan immediately prior to the Spin Date.

 

(e)                                  “Beneficiary” means the person(s) or
entity(ies) entitled to receive the vested balance of the Participant’s Account
following the Participant’s death, as determined pursuant to Section 6.2 hereof.

 

(f)                                   “Board” means the Board of Directors of
Adient plc.

 

(g)                                  “Code” means the Internal Revenue Code of
1986, as interpreted by regulations and rulings issued pursuant thereto, all as
amended and in effect from time to time.  Any reference to a specific provision
of the Code shall be deemed to include reference to any successor provision
thereto.

 

(h)                                 “Committee” means the Compensation Committee
of the Board.

 

(i)                                     “Company” means Adient US LLC and its
successors as provided in Article 13.

 

(j)                                    “Effective Date” means October 31, 2016.

 

(k)                                 “ERISA” means the Employee Retirement Income
Security Act of 1974, as interpreted by regulations and rulings issued pursuant
thereto, all as amended and in effect from time to time.  Any reference to a
specific provision of ERISA shall be deemed to include reference to any
successor provision thereto.

 

(l)                                     “Exchange Act” means the Securities
Exchange Act of 1934, as interpreted by regulations and rules issued pursuant
thereto, all as amended and in effect from time to time.  Any reference to a
specific provision of the Exchange Act shall be deemed to include reference to
any successor provision thereto.

 

(m)                             “Fair Market Value” means with respect to a
Share, except as otherwise provided herein, the closing sales price on the New
York Stock Exchange (or such other national securities exchange that is the
primary exchange on which the Shares are listed) as of 4:00 p.m. EST on the date
in question (or the immediately preceding trading day if the date in question is
not a trading day), and with respect to any other property, such value as is
determined by the Administrator.

 

(n)                                 “Investment Options” means the Share Unit
Account and any other options made available by the Administrator, which shall
be used for the purpose of measuring hypothetical investment experience
attributable to a Participant’s Account.

 

2

--------------------------------------------------------------------------------


 

(o)                                 “Participant” means an employee of the
Company or an Affiliate who is eligible to participate in the Savings Plan and
has been selected by the Committee to participate in the Plan.  At the time of
selecting an employee for participation herein, the Committee shall specify
whether such individual is to participate in Appendix A or Appendix B. 
“Participant” shall also mean an employee who participated in the Prior Plan as
of immediately prior to the Effective Date and who is employed by the Company or
one of its Affiliates on the Effective Date.  The Committee shall limit the
foregoing group of eligible employees to a select group of management and highly
compensated employees, as determined by the Committee in accordance with ERISA. 
Where the context so requires, a Participant also means a former employee
entitled to receive a benefit hereunder.

 

(p)                                 “Prior Plan” means the Johnson Controls
International plc Retirement Restoration Plan, as in effect immediately prior to
the Effective Date.

 

(q)                                 “Savings Plan” means the Adient US LLC
Savings and Investment (401k) Plan, a defined contribution plan, and any
successor to such plan maintained by the Company.

 

(r)                                    “Separation from Service” means a
Participant’s cessation of service for the Company and all Affiliates within the
meaning of Code Section 409A, including the following rules:

 

(1)                                 If a Participant takes a leave of absence
from the Company or an Affiliate for purposes of military leave, sick leave or
other bona fide leave of absence, the Participant’s employment will be deemed to
continue for the first six (6) months of the leave of absence, or if longer, for
so long as the Participant’s right to reemployment is provided by either by
statute or by contract; provided that if the leave of absence is due to the
Participant’s medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of six (6) months or more, and such impairment causes the Participant to be
unable to perform the duties of his or her position with the Company or an
Affiliate or a substantially similar position of employment, then the leave
period may be extended for up to a total of twenty-nine (29) months.  If the
period of the leave exceeds the time periods set forth above and the
Participant’s right to reemployment is not provided by either statute or
contract, the Participant will be considered to have incurred a Separation from
Service on the first day following the end of the time periods set forth above.

 

(2)                                 A Participant will be presumed to have
incurred a Separation from Service when the level of bona fide services
performed by the Participant for the Company and its Affiliates permanently
decreases to a level that equal to twenty percent (20%) or less of the average
level of services performed by the Participant for the Company and its
Affiliates during the immediately preceding thirty-six (36) month period (or
such lesser period of service).

 

3

--------------------------------------------------------------------------------


 

(3)                                 The Participant will be presumed not to have
incurred a Separation from Service while the Participant continues to provide
bona fide services to the Company or an Affiliate in any capacity (whether as an
employee or independent contractor) at a level that at least fifty percent (50%)
of the average level of services performed by the Participant for the Company
and its Affiliates during the immediately preceding 36 month period (or such
lesser period of service).

 

(s)                                   “Share” means an ordinary share of Adient
plc, and where the context so requires, an ordinary share of Johnson Controls
International plc.

 

(t)                                    “Share Unit Account” means the portion of
the Participant’s Account that is deemed invested in Shares.

 

(u)                                 “Share Units” means the hypothetical Shares
that are credited to the Share Unit Accounts in accordance with Section 3.3.

 

(v)                                 “Spouse” means the person to whom a
Participant is lawfully married as recognized under U.S. federal law.

 

(w)                               “Valuation Date” means each day when the
United States financial markets are open for business, as of which the
Administrator will determine the value of each Account and will make allocations
to Accounts.

 

Section 2.2.  Construction.  Wherever any words are used in the masculine, they
shall be construed as though they were used in the feminine in all cases where
they would so apply; and wherever any words are used in the singular or the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.  Titles of
articles and sections are for general information only, and the Plan is not to
be construed by reference to such items.

 

Section 2.3.  Severability.  In the event any provision of the Plan is held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

 

ARTICLE 3.
ADMINISTRATION

 

Section 3.1.  General.  The Committee shall have overall discretionary authority
with respect to administration of the Plan, provided that the Administrator
shall have discretionary authority and responsibility for the general operation
and daily administration of the Plan and to decide claims and appeals as
specified herein.  If at any time the Committee shall not be in existence, then
the administrative functions of the Committee shall be assumed by the Board
(with the assistance of the Administrator), and any references herein to the
Committee shall be deemed to include references to the Board.

 

4

--------------------------------------------------------------------------------


 

Section 3.2.  Authority and Responsibility.  In addition to the authority
specifically provided herein, the Committee and the Administrator shall have the
discretionary authority to take any action or make any determination deemed
necessary for the proper administration of the Plan with regard to the
respective duties of each, including but not limited to the power and authority
to: (a) prescribe rules and regulations for the administration of the Plan;
(b) prescribe forms (including electronic forms) for use with respect to the
Plan; (c) interpret and apply all of the Plan’s provisions, reconcile
inconsistencies or supply omissions in the Plan’s terms; (d) make appropriate
determinations, including factual determinations, and calculations; and
(e) prepare all reports required by law.  Any action taken by the Committee
shall be controlling over any contrary action of the Administrator.  The
Committee and the Administrator may delegate their ministerial duties to third
parties and to the extent of such delegation, references to the Committee or
Administrator hereunder shall mean such delegates, if any.

 

Section 3.3.  Decisions Binding.  The Committee’s and the Administrator’s
determinations shall be final and binding on all parties with an interest
hereunder, unless determined by a court to be arbitrary and capricious.

 

Section 3.4.  Procedures for Administration.  The Committee’s determinations
must be made by not less than a majority of its members present at the meeting
(in person or otherwise) at which a quorum is present, or by written majority
consent, which sets forth the action, is signed by the members of the Committee
and filed with the minutes for proceedings of the Committee.  A majority of the
entire Committee shall constitute a quorum for the transaction of business. 
Service on the Committee shall constitute service as a director of the Company
so that the Committee members shall be entitled to indemnification, limitation
of liability and reimbursement of expenses with respect to their Committee
services to the same extent that they are entitled under the Company’s limited
liability company agreement (or equivalent governing documents), and the laws of
the State of Michigan and any other applicable laws for their services as
directors of the Company.  The Administrator’s determinations shall be made in
accordance with procedures it establishes.

 

Section 3.5.  Restrictions to Comply with Applicable Law.  All transactions
under the Plan are intended to comply with all applicable conditions of
Rule 16b-3 under the Exchange Act.  The Committee and the Administrator shall
administer the Plan so that transactions under the Plan will be exempt from or
comply with Section 16 of the Exchange Act, and shall have the right to restrict
or rescind any transaction, or impose other rules and requirements, to the
extent it deems necessary or desirable for such exemption or compliance to be
met.

 

Section 3.6.  Administrative Expenses.  Costs of establishing and administering
the Plan will be paid by the Company and its participating Affiliates.

 

Section 3.7.  Accelerated Vesting.  Notwithstanding anything to the contrary
herein, if a Participant’s employment with the Company or any of its Affiliates
terminates (including as a result of the Participant’s employer ceasing to be an
Affiliate) in connection with a sale transaction affecting such employer, then
the Participant shall become fully vested in his or her benefits hereunder,
unless otherwise determined by the Committee (with respect to Participants who
are officers of Adient plc) or by an executive officer of the Company (with

 

5

--------------------------------------------------------------------------------


 

respect to Participants who are not officers of Adient plc) prior to the date of
such termination of employment.  In addition, the Committee (with respect to
Participants who are officers of Adient plc) and an executive officer of the
Company (with respect to Participants who are not officers of Adient plc) shall
have the discretion to vest any Participant in his or her benefits hereunder, in
whole or in part, upon the Participant’s termination of employment from the
Company and its Affiliates in any other circumstances.

 

ARTICLE 4.
SAVINGS PLAN SUPPLEMENT AND HYPOTHETICAL INVESTMENT OPTIONS

 

Section 4.1.  Eligibility for and Amount of Benefits.  Participants shall be
eligible for benefits in accordance with the terms of the applicable Appendix.

 

Section 4.2.  Investment Election.  Amounts credited to a Participant’s Account
shall reflect the investment experience of the Investment Options selected by
the Participant. The Participant may make an initial investment election at the
time of enrollment in the Plan.

 

The investment elections in effect for a Participant under the Prior Plan, if
any, as of immediately prior to the Effective Date, shall apply to the
Participant’s Account hereunder on the Effective Date, without action by the
Participant; provided that (a) a Participant’s investment election with respect
to an Investment Option that is not offered under the Savings Plan on the
Effective Date shall be automatically changed to the default fund specified for
the Savings Plan, and (b) a Participant’s election with respect to Share Units
will be automatically cancelled on the Effective Date, and such investment
election shall be automatically changed to the default fund specified for the
Savings Plan.  A Participant must affirmatively elect, after the Effective Date,
to allocate contributions into, or re-allocate his or her Account into, Share
Units as they exist thereafter.

 

A Participant may also elect to reallocate the balance in his or her Account,
and may elect to allocate any future deferrals, among the various Investment
Options from time to time.  Such investment elections shall remain in effect
until changed by the Participant.  All investment elections shall become
effective as soon as practicable after receipt of such election, and must be
made in the form and manner and within such time periods as the Administrator
may prescribe in order to be effective.  In the absence of an effective
election, the Participant’s Account shall be deemed invested in the default fund
specified for the Savings Plan.  Deferrals will be deemed invested in an
Investment Option as of the date on which the deferrals are allocated under the
Plan as described in the Appendices.

 

On each Valuation Date, the Administrator or its delegate shall credit the
deemed investment experience with respect to the selected Investment Options to
each Participant’s Account.

 

Notwithstanding anything herein to the contrary, the Company retains the right
to allocate actual amounts hereunder without regard to a Participant’s request.

 

Section 4.3.  Valuation of Share Unit Account.  When any amounts are to be
allocated to a Share Unit Account (whether in the form of deferrals or amounts
that are deemed transferred from another Investment Option), such amount shall
be converted to whole and

 

6

--------------------------------------------------------------------------------


 

fractional Share Units, by dividing the amount to be allocated by the Fair
Market Value of a Share on the effective date of such allocation.  If any
dividends or other distributions are paid on Shares while a Participant has
Share Units credited to his or her Account, such Participant shall be credited
with a dividend award equal to the amount of the cash dividend paid or Fair
Market Value of other property distributed on one Share, multiplied by the
number of Share Units credited to his or her Share Unit Account on the date the
dividend is declared.  The dividend award shall be converted into additional
Share Units as provided above using the Fair Market Value of a Share on the date
the dividend is paid or distributed.  Any other provision of this Plan to the
contrary notwithstanding, if a dividend is declared on Shares in the form of a
right or rights to purchase shares of capital stock of the Company or any entity
acquiring the Company, no additional Share Units shall be credited to the
Participant’s Share Unit Account with respect to such dividend, but each Share
Unit credited to a Participant’s Share Unit Account at the time such dividend is
paid, and each Share Unit thereafter credited to the Participant’s Share Unit
Account at a time when such rights are attached to Shares, shall thereafter be
valued as of any point in time on the basis of the aggregate of the then Fair
Market Value of one Share plus the then Fair Market Value of such right or
rights then attached to one Share.

 

With respect to Share Units credited as part of the opening balance of a
Participant’s Account hereunder on the Effective Date, such Share Units shall be
credited as a combination of Johnson Controls International plc ordinary shares
and Adient plc ordinary shares, in accordance with the Employee Matters
Agreement by and between Johnson Controls, Inc. and Adient plc dated September
8, 2016.  Thereafter, the Share Units relating to Johnson Controls International
plc ordinary shares shall be allocated to a separate subaccount, which shall be
subject to the terms and conditions of this Plan (including the right to receive
additional Share Units with respect to Johnson Controls International plc
ordinary shares whenever a dividend is declared on Johnson Controls
International plc ordinary shares), except that a Participant may only elect to
re-allocate out of the subaccount relating to Johnson Controls International plc
ordinary shares.

 

In the event of any merger, share exchange, reorganization, consolidation,
recapitalization, stock dividend, stock split or other change in corporate
structure of Adient plc (or, if applicable, Johnson Controls International plc)
affecting Shares, the Committee may make appropriate equitable adjustments with
respect to the Share Units credited to the Share Unit Account of each
Participant, including without limitation, adjusting the date as of which such
units are valued and/or distributed, as the Committee determines is necessary or
desirable to prevent the dilution or enlargement of the benefits intended to be
provided under the Plan.

 

Section 4.4.  Securities Law Restrictions.  Notwithstanding anything to the
contrary herein, all elections under this Article by a Participant who is
subject to Section 16 of the Exchange Act are subject to review by the
Administrator prior to implementation.  The Administrator may restrict
additional transactions, rescind transactions, or impose other rules and
procedures, to the extent deemed desirable by the Administrator in order to
comply with the Exchange Act, including, without limitation, application of the
review and approval provisions of this Section 4.4 to Participants who are not
subject to Section 16 of the Exchange Act.

 

Section 4.5.  No Shareholder Rights With Respect to Share Units.  Participants
shall have no rights as a stockholder pertaining to Share Units credited to
their Accounts.

 

7

--------------------------------------------------------------------------------


 

Section 4.6.  Accounts are For Record Keeping Purposes Only.  The Accounts and
the record keeping procedures described herein serve solely as a device for
determining the amount of benefits accumulated by a Participant under the Plan,
and shall not constitute or imply an obligation on the part of the Company or
any Affiliate to fund such benefits.

 

Section 4.7.  Payment of Benefits.  Upon a Participant’s Separation from Service
for any reason, the Participant shall be entitled to payment of the vested
balance of the Participant’s Account in cash in the manner specified in the
applicable Appendix.

 

Section 4.8.  Death Benefit.

 

(a)                                 In the event of the Participant’s death
prior to receiving all payments due under this Article 4, the vested balance of
the Participant’s Account shall be paid to the Participant’s Beneficiary in a
cash lump sum in the first calendar quarter of the year or the third calendar
quarter of the year, whichever first occurs after the Participant’s death. 
Notwithstanding the foregoing, if the Administrator cannot make payment at such
time because the Administrator has not received all information needed to
authorize such payment (such as a copy of the Participant’s death certificate),
then the Administrator shall make payment to the Beneficiary as soon as
practicable after it has received all information necessary to make such
payment, provided that payment in all events must be made by December 31 of the
year following the year of the Participant’s death in order to avoid additional
taxes under Code Section 409A.

 

(b)                                 Each Participant may designate a Beneficiary
in such form and manner and within such time periods as the Administrator may
prescribe.  Notwithstanding the foregoing, the beneficiary designation in effect
under the Prior Plan on the date prior to the Effective Date shall automatically
apply for purposes of this Plan on the Effective Date.  A Participant can change
his or her beneficiary designation at any time, provided that each beneficiary
designation shall revoke the most recent designation, and the last designation
received by the Administrator (or its delegate) while the Participant was alive
shall be given effect. If a Participant designates a Beneficiary without
providing in the designation that the beneficiary must be living at the time of
each distribution, the designation shall vest in the Beneficiary all of the
distribution whether payable before or after the Beneficiary’s death, and any
distributions remaining upon the Beneficiary’s death shall be made to the
Beneficiary’s estate.  In the event there is no valid beneficiary designation in
effect at the time of the Participant’s death, or in the event the Participant’s
designated Beneficiary does not survive the Participant, or in the event that
the beneficiary designation provides that the Beneficiary must be living at the
time of each distribution and such designated Beneficiary does not survive to a
distribution date, the Participant’s estate will be deemed the Beneficiary and
will be entitled to receive payment.  If a Participant designates his or her
Spouse as a Beneficiary, such beneficiary designation automatically shall become
null and void on the date of the Participant’s divorce or legal separation from
such Spouse, provided the Administrator has notice of such divorce or legal
separation prior to payment.

 

8

--------------------------------------------------------------------------------


 

ARTICLE 5.
ADDITIONAL PAYMENT PROVISIONS

 

Section 5.1.  Acceleration of Payment.  Notwithstanding the foregoing,

 

(a)                                 If an amount deferred under this Plan is
required to be included in income under Code Section 409A prior to the date such
amount is actually distributed, a Participant shall receive a distribution, in a
lump sum within ninety (90) days after the date the Plan fails to meet the
requirements of Code Section 409A, of the amount required to be included in the
Participant’s income as a result of such failure.

 

(b)                                 If an amount under the Plan is required to
be immediately distributed in a lump sum under a domestic relations order within
the meaning of Code Section 414(p)(1)(B), it may be distributed according to the
terms of such order, provided the Participant holds the Committee and the
Administrator harmless with respect to such distribution.  The Plan shall not
distribute amounts required to be distributed under a domestic relations order
other than in the limited circumstance specifically stated herein.

 

Section 5.2.  Delay in Payment.  Notwithstanding the foregoing,

 

(a)                                 If a distribution required under the terms
of this Plan would jeopardize the ability of the Company or of an Affiliate to
continue as a going concern, the Company or the Affiliate shall not be required
to make such distribution.  Rather, the distribution shall be delayed until the
first date that making the distribution does not jeopardize the ability of the
Company or of an Affiliate to continue as a going concern.  Any distribution
delayed under this provision shall be treated as made on the date specified
under the terms of this Plan.

 

(b)                                 If a distribution will violate the terms of
Section 16(b) of the Exchange Act or other U.S. federal securities laws, or any
other applicable law, then the distribution shall be delayed until the earliest
date on which making the distribution will not violate such law.

 

ARTICLE 6.
NON-ALIENATION OF PAYMENTS

 

Except as specifically provided herein, benefits payable under the Plan shall
not be subject in any manner to alienation, sale, transfer, assignment, pledge,
attachment, garnishment or encumbrance of any kind.  Any attempt to alienate,
sell, transfer, assign, pledge or otherwise encumber any such benefit payment,
whether currently or thereafter payable, shall not be recognized by the
Administrator or the Company.  Any benefit payment due hereunder shall not in
any manner be liable for or subject to the debts or liabilities of any
Participant or other person entitled thereto.  If any such person shall attempt
to alienate, sell, transfer, assign, pledge or encumber any benefit payments to
be made to that person under the Plan or any part thereof, or if by reason of
such person’s bankruptcy or other event happening at any time, such payments
would devolve upon anyone else or would not be enjoyed by such person, then the
Administrator, in its discretion, may terminate such person’s interest in any
such benefit payment, and hold or apply it to or for the benefit of that person,
the spouse, children or other dependents thereof, or any of them, in such manner
as the Administrator deems proper.

 

9

--------------------------------------------------------------------------------


 

ARTICLE 7.
LIMITATION OF RIGHTS

 

Section 7.1.  No Right to Employment.  Participation in this Plan, or any
modifications thereof, or the payments of any benefits hereunder, shall not be
construed as giving to any person any right to be retained in the service of the
Company or any Affiliate, limiting in any way the right of the Company or any
Affiliate to terminate such person’s employment at any time, evidencing any
agreement or understanding that the Company or any Affiliate will employ such
person in any particular position or at any particular rate of compensation or
guaranteeing such person any right to receive any other form or amount of
remuneration from the Company or any Affiliate.

 

Section 7.2.  No Right to Benefits.

 

(a)                                 Unsecured Claim.  The right of a
Participant, his or her Spouse or his or her Beneficiary to receive a
distribution hereunder shall be an unsecured claim, and neither the Participant,
his or her Spouse nor any Beneficiary shall have any rights in or against any
amount credited to his or her Account or any other specific assets of the
Company or an Affiliate.  The right of a Participant or beneficiary to the
payment of benefits under this Plan shall not be assigned, encumbered, or
transferred, except as permitted under Section 4.8.  The rights of a Participant
hereunder are exercisable during the Participant’s lifetime only by him or her
or his or her guardian or legal representative.

 

(b)                                 Contractual Obligation.  The Company or an
Affiliate may authorize the creation of a trust or other arrangements to assist
it in meeting the obligations created under the Plan, subject to the
restrictions on such funding such trust or arrangement imposed by Code
Section 409A(b)(2) or (3).  However, any liability to any person with respect to
the Plan shall be based solely upon any contractual obligations that may be
created pursuant to the Plan.  No obligation of the Company or an Affiliate
shall be deemed to be secured by any pledge of, or other encumbrance on, any
property of the Company or any Affiliate.  Nothing contained in this Plan and no
action taken pursuant to its terms shall create or be construed to create a
trust of any kind, or a fiduciary relationship between the Company or an
Affiliate and any Participant, Spouse or Beneficiary, or any other person.

 

ARTICLE 8.
AMENDMENT OR TERMINATION

 

Section 8.1.  Amendment.  The Committee may at any time amend the Plan,
including but not limited to modifying the terms and conditions applicable to
(or otherwise eliminating) deferrals to be made on or after the amendment date
to the extent not prohibited by Code Section 409A; provided, however, that no
amendment may reduce or eliminate any vested Account balance accrued under
Article 4 to the date of such amendment (except as such Account balance may be
reduced as a result of investment losses allocable to such account) without a
Participant’s consent except as otherwise specifically provided herein; and
provided further that the Board must approve any amendment that is required to
be approved by the Board by any applicable law or the listing requirements of
the national securities exchange upon which the ordinary shares of Adient plc
are then traded.  In addition, the Administrator may at any time

 

10

--------------------------------------------------------------------------------


 

amend the Plan to make administrative or ministerial changes or changes
necessary to comply with applicable law.

 

Section 8.2.  Termination.  The Committee may terminate the Plan in accordance
with the following provisions.  Upon termination of the Plan, any deferral
elections then in effect shall be cancelled to the extent permitted by Code
Section 409A.  Upon termination of the Plan, the Committee may authorize the
payment of all vested Account balances under the Plan in a single lump sum
payment without regard to any distribution election then in effect, only in the
following circumstances:

 

(1)                                 The Plan is terminated within twelve (12)
months of a corporate dissolution taxed under Code Section 331, or with the
approval of a bankruptcy court pursuant to 11 U.S.C. Section 503(b)(1)(A).  In
such event, the single lump sum payment must be distributed by the latest of:
(A) the last day of the calendar year in which the Plan termination occurs,
(B) the first calendar year in which the amount is no longer subject to a
substantial risk of forfeiture, or (C) the first calendar year in which payment
is administratively practicable.

 

(2)                                 The Plan is terminated at any other time,
provided that such termination does not occur proximate to a downturn in the
financial health of the Company or an Affiliate, and all other plans required to
be aggregated with this Plan under Code Section 409A are also terminated and
liquidated. In such event, the single sum payment shall be paid no earlier than
twelve (12) months (and no later than twenty-four (24) months) after the date of
the Plan’s termination.  Notwithstanding the foregoing, any payment that would
otherwise be paid during the twelve (12)-month period beginning on the Plan
termination date pursuant to the terms of the Plan shall be paid in accordance
with such terms.  In addition, the Company or any Affiliate shall be prohibited
from adopting a similar arrangement within three (3) years following the date of
the Plan’s termination.

 

Section 8.3.  Modification of Savings Plan.  Nothing herein shall be construed
in any way to limit the right of the Company to amend or modify the Savings
Plan.

 

ARTICLE 9.
SPECIAL RULES APPLICABLE IN THE EVENT OF A
CHANGE OF CONTROL

 

Section 9.1.  Acceleration of Payments.  Notwithstanding any other provision of
this Plan, each Participant (or any Spouse or Beneficiary thereof entitled to
receive payments hereunder), including Participants (or Spouses or
Beneficiaries) receiving installment payments under the Plan, shall receive a
lump sum payment in cash of all amounts accumulated in such Participant’s
Account within ninety (90) days following a Change of Control.

 

11

--------------------------------------------------------------------------------


 

In determining the amount accumulated in a Participant’s Share Unit Account
related to Shares of Adient plc, each Share Unit shall have a value equal to the
higher of (a) the highest reported sales price, regular way, of such a Share on
the Composite Tape for New York Stock Exchange Listed Stocks (or such other
national securities exchange that is the primary exchange on which the Shares
are listed) during the sixty-day period prior to the date of the Change of
Control and (b) if the Change of Control is the result of a transaction or
series of transactions described in Section 9.2(a), the highest price per Share
paid in such transaction or series of transactions.

 

Section 9.2.  Definition of a Change of Control.  A Change of Control means any
of the following events, provided that each such event would constitute a change
of control within the meaning of Code Section 409A:

 

(a)                                 The acquisition by any Person (as defined
below) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of thirty-five percent (35%) or more of either (1) the
then-outstanding Shares of Adient plc (the “Outstanding Adient Ordinary Shares”)
or (2) the combined voting power of the then-outstanding voting securities of
Adient plc entitled to vote generally in the election of directors (the
“Outstanding Adient Voting Securities”); provided, however, that the following
acquisitions shall not constitute a Change of Control: (A) any acquisition
directly from Adient plc, (B) any acquisition by Adient plc, (C) any acquisition
by any employee benefit plan (or related trust) sponsored or maintained by
Adient plc or any Affiliate or (D) any acquisition by any corporation pursuant
to a transaction that complies with subsections (c)(1)-(3);

 

(b)                                 Any time at which individuals who, as of the
Effective Date, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the date hereof whose election,
or nomination for election by Adient plc’s shareholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;

 

(c)                                  Consummation of a reorganization, merger,
statutory share exchange or consolidation or similar corporate transaction,
whether by way of scheme of arrangement or otherwise, involving Adient plc or
any of its subsidiaries, a sale or other disposition of all or substantially all
of the assets of Adient plc, or the acquisition of assets or shares of another
entity by Adient plc or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (1) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Adient Ordinary Shares and the Outstanding Adient
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than fifty percent (50%) of the
then-outstanding common or ordinary shares and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of

 

12

--------------------------------------------------------------------------------


 

directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result of
such transaction, owns Adient plc or all or substantially all of Adient plc’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Adient Ordinary Shares and the Outstanding Adient
Voting Securities, as the case may be, (2) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of Adient plc or an Affiliate or such corporation resulting from
such Business Combination) beneficially owns, directly or indirectly,
thirty-five percent (35%) or more of, respectively, the then-outstanding shares
of common or ordinary shares of the corporation resulting from such Business
Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (3) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or

 

(d)                                 Approval by the shareholders of Adient plc
of a complete liquidation or dissolution of Adient plc.

 

For purposes hereof, the term “Person” means any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act).

 

Section 9.3.  Maximum Payment Limitations.

 

(a)                                 Limit on Payments.  Except as provided in
subsection (b) below, if any portion of the payments or benefits described in
this Plan or under any other agreement with or plan of the Company or an
Affiliate (in the aggregate, “Total Payments”), would constitute an “excess
parachute payment”, then the Total Payments to be made to the Participant shall
be reduced such that the value of the aggregate Total Payments that the
Participant is entitled to receive shall be one dollar ($1) less than the
maximum amount which the Participant may receive without becoming subject to the
tax imposed by Section 4999 of the Code or which the Company may pay without
loss of deduction under Section 280G(a) of the Code.  The terms “excess
parachute payment” and “parachute payment” shall have the meanings assigned to
them in Section 280G of the Code, and such “parachute payments” shall be valued
as provided therein.  Present value shall be calculated in accordance with
Section 280G(d)(4) of the Code.  Within forty (40) days following delivery of
notice by the Company to the Participant of its belief that there is a payment
or benefit due the Participant which will result in an excess parachute payment,
the Participant and the Company, at the Company’s expense, shall obtain the
opinion (which need not be unqualified) of nationally recognized tax counsel
selected by the Company’s independent auditors and acceptable to the Participant
in his or her sole discretion (which may be regular outside counsel to the
Company), which opinion sets forth (1) the amount of the Base Period Income,
(2) the amount and present value of Total Payments and (3) the amount and
present value of any excess parachute payments determined without regard to the
limitations of this Section.  As used in this Section, the term “Base Period
Income” means an amount equal to the Participant’s “annualized includible
compensation for the base period” as defined in Section

 

13

--------------------------------------------------------------------------------


 

280G(d)(1) of the Code.  For purposes of such opinion, the value of any noncash
benefits or any deferred payment or benefit shall be determined by the Company’s
independent auditors in accordance with the principles of Sections
280G(d)(3) and (4) of the Code, which determination shall be evidenced in a
certificate of such auditors addressed to the Company and the Participant.  Such
opinion shall be addressed to the Company and the Participant and shall be
binding upon the Company and the Participant.  If such opinion determines that
there would be an excess parachute payment, the payments hereunder that are
includible in Total Payments or any other payment or benefit determined by such
counsel to be includible in Total Payments shall be reduced or eliminated as
specified by the Participant in writing delivered to the Company within thirty
days of his or her receipt of such opinion or, if the Participant fails to so
notify the Company, then as the Company shall reasonably determine, so that
under the bases of calculations set forth in such opinion there will be no
excess parachute payment.  If such legal counsel so requests in connection with
the opinion required by this Section, the Participant and the Company shall
obtain, at the Company’s expense, and the legal counsel may rely on in providing
the opinion, the advice of a firm of recognized executive compensation
consultants as to the reasonableness of any item of compensation to be received
by the Participant.  If the provisions of Sections 280G and 4999 of the Code are
repealed without succession, then this Section shall be of no further force or
effect.

 

(b)                                 Employment Contract Governs.  The provisions
of subsection (a) above shall not apply to a Participant whose employment is
governed by an employment contract that provides for Total Payments in excess of
the limitation described in subsection (a) above.

 

ARTICLE 10.
ERISA PROVISIONS

 

Section 10.1.  Claims Procedures.

 

(a)                                 Initial Claim.  If a Participant, Spouse or
Beneficiary (the “claimant”) believes that he or she is entitled to a benefit
under the Plan that is not provided, the claimant or his or her legal
representative shall file a written claim for such benefit with the
Administrator within ninety (90) days of the date the payment that is in dispute
should have been made.  The Administrator shall review the claim and render a
decision within ninety (90) days following the receipt of the claim; provided
that the Administrator may determine that an additional ninety (90) day
extension is necessary due to circumstances beyond the Administrator’s control,
in which event the Administrator shall notify the claimant prior to the end of
the initial period that an extension is needed, the reason therefore, and the
date by which the Administrator expects to render a decision.  If the claimant’s
claim is denied in whole or part, the Administrator shall provide written notice
to the claimant of such denial.  The written notice shall include the specific
reason(s) for the denial; reference to specific Plan provisions upon which the
denial is based; a description of any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary; and a description of the Plan’s review
procedures (as set forth in subsection (b)) and the time limits applicable to
such procedures, including a statement of the claimant’s right to bring a civil
action under section 502(a) of ERISA following an adverse determination upon
review.

 

14

--------------------------------------------------------------------------------


 

(b)                                 Request for Appeal.  The claimant has the
right to appeal the Administrator’s decision by filing a written appeal to the
Administrator within sixty (60) days after the claimant’s receipt of the
Administrator’s decision, although to avoid penalties under Code Section 409A,
the claimant’s appeal must be filed within one hundred eighty (180) days of the
date payment could have been timely made in accordance with the terms of the
Plan and pursuant to Regulations promulgated under Code Section 409A.  The
claimant will have the opportunity, upon request and free of charge, to have
reasonable access to and copies of all documents, records and other information
relevant to the claimant’s appeal.  The claimant may submit written comments,
documents, records and other information relating to his or her claim with the
appeal.  The Administrator will review all comments, documents, records and
other information submitted by the claimant relating to the claim, regardless of
whether such information was submitted or considered in the initial claim
determination.  The Administrator shall make a determination on the appeal
within sixty (60) days after receiving the claimant’s written appeal; provided
that the Administrator may determine that an additional sixty (60)-day extension
is necessary due to circumstances beyond the Administrator’s control, in which
event the Administrator shall notify the claimant prior to the end of the
initial period that an extension is needed, the reason therefor and the date by
which the Administrator expects to render a decision. If the claimant’s appeal
is denied in whole or part, the Administrator shall provide written notice to
the claimant of such denial.  The written notice shall include the specific
reason(s) for the denial; reference to specific Plan provisions upon which the
denial is based; a statement that the claimant is entitled to receive, upon
request and free of charge, reasonable access to and copies of all documents,
records, and other information relevant to the claimant’s claim; and a statement
of the claimant’s right to bring a civil action under section 502(a) of ERISA. 
If the claimant does not receive a written decision within the time
period(s) described above, the appeal shall be deemed denied on the last day of
such period(s).

 

Section 10.2.  ERISA Fiduciary.  For purposes of ERISA, the Committee shall be
considered the named fiduciary under the Plan and the plan administrator, except
with respect to claims and appeals, for which the Administrator shall be
considered the named fiduciary.

 

ARTICLE 11.
TAX WITHHOLDING

 

The Company or any Affiliate shall have the right to deduct from any deferral or
payment made hereunder, or from any other amount due a Participant, the amount
of cash sufficient to satisfy the Company’s or Affiliate’s foreign, federal,
state or local income tax withholding obligations with respect to such deferral
(or vesting thereof) or payment.  In addition, if prior to the date of
distribution of any amount hereunder, the Federal Insurance Contributions Act
(FICA) tax imposed under Code Sections 3101, 3121(a) and 3121(v)(2), where
applicable, becomes due, the Company may distribute from the Participant’s
Account balance the amount needed to pay the Participant’s portion of such tax,
plus an amount equal to the withholding taxes due under federal, state or local
law resulting from the payment of such FICA tax, and an additional amount to pay
the additional income tax at source on wages attributable to the pyramiding of
the Code Section 3401 wages and taxes, but no greater than the aggregate of the
FICA amount and the income tax withholding related to such FICA tax amount.

 

15

--------------------------------------------------------------------------------


 

ARTICLE 12.
OFFSET

 

The Company or any Affiliate shall have the right to offset from any amount
payable hereunder (at the time such amount would have otherwise been paid) any
amount that the Participant owes to the Company or any Affiliate without the
consent of the Participant (or his or her Spouse or Beneficiary, in the event of
the Participant’s death).

 

ARTICLE 13.
SUCCESSORS

 

All obligations of the Company or any Affiliate under the Plan shall be binding
on any successor to the Company or such Affiliate, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation
or otherwise, of all or substantially all of the business and/or assets of the
Company or such Affiliate.

 

ARTICLE 14.
DISPUTE RESOLUTION

 

Section 14.1.  Governing Law.  This Plan is intended to be a plan of deferred
compensation maintained for a select group of management or highly compensated
employees as that term is used in ERISA, and shall be interpreted so as to
comply with the applicable requirements thereof.  In all other respects, the
Plan is to be construed and its validity determined according to the laws of the
State of New York, without reference to conflict of law principles thereof, to
the extent such laws are not preempted by federal law.

 

Section 14.2.  Limitation on Actions.  Any action or other legal proceeding
under ERISA with respect to the Plan may be brought only after the claims and
appeals procedures of Article 10 are exhausted and only within the period ending
on the earlier of (a) one year after the date the claimant receives notice of a
denial or deemed denial upon appeal under Section 10.1(b), or (b) the expiration
of the applicable statute of limitations period under applicable federal law. 
Any action or other legal proceeding not adjudicated under ERISA must be
arbitrated in accordance with the provisions of Section 14.3.

 

Section 14.3.  Arbitration.

 

(a)                                 Application.  Notwithstanding any employee
agreement in effect between a Participant and the Company or any Affiliate, if a
Participant, Spouse or Beneficiary brings a claim that relates to benefits under
this Plan that is not covered under ERISA, and regardless of the basis of the
claim (including but not limited to, actions under Title VII, wrongful
discharge, breach of employment agreement, etc.), such claim shall be settled by
final binding arbitration in accordance with the rules of the American
Arbitration Association (“AAA”) and judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof.

 

(b)                                 Initiation of Action.  Arbitration must be
initiated by serving or mailing a written notice of the complaint to the other
party.  Normally, such written notice should be provided to the other party
within one year (365 days) after the day the complaining party first knew or
should have known of the events giving rise to the complaint.  However, this
time frame

 

16

--------------------------------------------------------------------------------


 

may be extended if the applicable statute of limitation provides for a longer
period of time.  If the complaint is not properly submitted within the
appropriate time frame, all rights and claims that the complaining party has or
may have against the other party shall be waived and void.  Any notice sent to
the Company shall be delivered to:

 

Office of General Counsel

Adient US LLC

833 East Michigan Street, Suite 1100

Milwaukee, WI 53202

 

The notice must identify and describe the nature of all complaints asserted and
the facts upon which such complaints are based.  Notice will be deemed given
according to the date of any postmark or the date of time of any personal
delivery.

 

(c)                                  Compliance with Personnel Policies.  Before
proceeding to arbitration on a complaint, the Participant, Spouse or beneficiary
must initiate and participate in any complaint resolution procedure identified
in the Company’s or Affiliate’s personnel policies.  If the claimant has not
initiated the complaint resolution procedure before initiating arbitration on a
complaint, the initiation of the arbitration shall be deemed to begin the
complaint resolution procedure.  No arbitration hearing shall be held on a
complaint until any applicable Company or Affiliate complaint resolution
procedure has been completed.

 

(d)                                 Rules of Arbitration.  All arbitration will
be conducted by a single arbitrator according to the Employment Dispute
Arbitration Rules of the AAA.  The arbitrator will have authority to award any
remedy or relief that a court of competent jurisdiction could order or grant
including, without limitation, specific performance of any obligation created
under policy, the awarding of punitive damages, the issuance of any injunction,
costs and attorney’s fees to the extent permitted by law, or the imposition of
sanctions for abuse of the arbitration process.  The arbitrator’s award must be
rendered in a writing that sets forth the essential findings and conclusions on
which the arbitrator’s award is based.

 

(e)                                  Representation and Costs.  Each party may
be represented in the arbitration by an attorney or other representative
selected by the party.  The Company or Affiliate shall be responsible for its
own costs, the AAA filing fee and all other fees, costs and expenses of the
arbitrator and AAA for administering the arbitration.  The claimant shall be
responsible for his or her attorney’s or representative’s fees, if any. 
However, if any party prevails on a statutory claim which allows the prevailing
party costs and/or attorneys’ fees, the arbitrator may award costs and
reasonable attorneys’ fees as provided by such statute.

 

(f)                                   Discovery; Location; Rules of Evidence. 
Discovery will be allowed to the same extent afforded under the Federal Rules of
Civil Procedure. Arbitration will be held at a location selected by the
Company.  AAA rules notwithstanding, the admissibility of evidence offered at
the arbitration shall be determined by the arbitrator who shall be the judge of
its materiality and relevance.  Legal rules of evidence will not be controlling,
and the standard for admissibility of evidence will generally be whether it is
the type of information that responsible people rely upon in making important
decisions.

 

17

--------------------------------------------------------------------------------


 

(g)                                  Confidentiality.  The existence, content or
results of any arbitration may not be disclosed by a party or arbitrator without
the prior written consent of both parties.  Witnesses who are not a party to the
arbitration shall be excluded from the hearing except to testify.

 

18

--------------------------------------------------------------------------------


 

APPENDIX A

OFFICERS

 

1.                                      Eligibility.  This Appendix A covers
Participants whom the Committee has selected to be covered hereunder and whose
benefits under the Savings Plan are limited as described in Section 1.1.  A
Participant shall commence participation hereunder on the date such individual
is selected by the Committee for participation in this Appendix A.

 

2.                                      Savings Plan Supplement.

 

(a)                                 Before-Tax Contributions Allocation.  For
each calendar year, each Participant may elect that, in the event the
Participant’s ability to make Before-Tax Matched Contributions under the Savings
Plan is limited by reason of Sections 401(k), 402(g) or 415 of the Code and/or
the limit on considered compensation under Section 401(a)(17) of the Code, then
the difference between the amount of Before-Tax Matched Contributions that the
Participant could have made under the Savings Plan for any calendar year
(assuming the Participant elected the maximum amount of Before-Tax Matched
Contributions for the calendar year and did not change his or her election
during the calendar year) and the amount that would have been contributed as
Before-Tax Matched Contributions but for such limits shall be credited, as of
December 31 of such year, to the Participant’s Account.  A Participant’s
election shall be made prior to the first day of the calendar year to which it
relates, and shall be irrevocable as of the first day of such year.

 

Notwithstanding the foregoing, in the first calendar year in which an individual
becomes a Participant, the Participant shall be automatically deemed to have
elected to defer six percent (6%) of his or her compensation that is paid after
the date he or she becomes a Participant and that exceeds the Code
Section 401(a)(17) limit for such year; provided that the foregoing shall not
apply to any individual who first becomes a Participant on or after October 31.

 

A Participant’s election (or deemed election in the initial year of
participation) shall be effective only for the calendar year to which the
election relates, and shall not carry over from year to year.  An election (or
deemed election) under this subsection (a) shall constitute an election by the
Participant to reduce the Participant’s salary by the amount determined under
this subsection.  The Participant’s election shall be made in the form and
manner and within such timeframes as the Administrator may prescribe.

 

A Participant’s election as in effect on the date prior to the Effective Date
under Appendix A of the Prior Plan shall automatically apply hereunder for the
remainder of 2016.

 

(b)                                 Matching Contributions Allocation.  A
Participant’s Account shall also be credited with respect to a calendar year
with an amount equal to the difference between the amount of Matching
Contributions actually credited to the Participant’s Savings Plan account for
such year and the amount of Matching Contributions that would

 

19

--------------------------------------------------------------------------------


 

have been so credited if the amount determined under subsection (a) had actually
been contributed to the Savings Plan (determined without regard to the
limitations imposed by Sections 401(m) and 415 of the Code), but only with
respect to the period the Participant is covered by this Plan (and the Prior
Plan with respect to 2016); provided the Participant has met the eligibility
requirements to receive a Matching Contribution under the Savings Plan for such
year.  The Matching Contributions credited hereunder shall be subject to the
same vesting requirements as are imposed on matching contributions under the
Savings Plan, except that vesting will not be accelerated as a result of the
Participant’s death while employed.  The Matching Contributions will be credited
to a Participant’s Account as soon as practicable after the end of the calendar
year.

 

(c)                                  Retirement Income Allocation.  A
Participant’s Account also shall be credited with respect to calendar year with
an amount equal to the difference between the amount of Retirement Income
Contributions actually credited to the Participant’s Savings Plan account for
such year and the amount of Retirement Income Contributions that would have been
so credited if the limit on considered compensation under Section 401(a)(17) of
the Code did not apply; provided the Participant has met the eligibility
requirements to receive a Retirement Income Contribution under the Savings Plan
for such year.  The Retirement Income Contributions credited hereunder shall be
subject to the same vesting requirements as are imposed on Retirement Income
Contributions under the Savings Plan, except that vesting will not be
accelerated as a result of the Participant’s death while employed.  The
Retirement Income Contributions will be credited to a Participant’s Account as
soon as practicable after the end of the calendar year.

 

(d)                                 Transfer Among Appendices.  If a Participant
who was covered by Appendix B becomes an officer who is covered by this Appendix
A, the vesting provisions of this Appendix A shall apply to the Participant’s
entire Account.

 

(e)                                  Modification of Compensation. 
Notwithstanding the foregoing, when determining a Participant’s compensation for
purposes of subsections (a), (b) and (c), the only bonus that may be included is
the amount a Participant receives (or would receive but for a deferral election)
under the Annual Incentive Plan for the calendar year.

 

(f)                                   Distribution Election.

 

(1)                                 If a Participant was previously
participating under Appendix B, then the portion of the Participant’s Account
that is credited under Appendix B (as adjusted for earnings or losses thereon)
shall be paid in a lump sum.

 

(2)                                 The amounts deferred hereunder in the first
year of participation (as adjusted for earnings and losses thereon), if any,
shall be paid in a lump sum.

 

(3)                                 With respect to amounts deferred after the
first year of participation, a Participant may make a distribution election

 

20

--------------------------------------------------------------------------------


 

specifying whether distributions shall be made in a single lump sum or in annual
installments of from two (2) to ten (10) years.  Such election must be submitted
by the deadline established by the Administrator, which cannot be later than
December 31 of the prior year, and shall be made in such form and manner as the
Administrator may prescribe.  Such election shall be irrevocable.  If no valid
election is in effect, distribution shall be made in ten (10) annual
installments.

 

(4)                                 With respect to any Participant on the
Effective Date who was a participant in the Prior Plan immediately prior to the
Effective Date, (i) the distribution elections applicable to such individual’s
account under the Prior Plan will continue to apply to the Participant’s
sub-account established with respect to the 2016 calendar year, and (ii) the
Participant shall be permitted to make a different distribution election with
respect to amounts deferred in 2017 and later, consistent with paragraph
(3) above.

 

(g)                                  Manner of Distribution.  The Participant’s
Account (or any sub-account established to reflect a different form of
distribution) shall be paid in cash in the following manner:

 

(1)                                 Lump Sum.  If payment is to be made in a
lump sum,

 

(A)                               for those Participants whose Separation from
Service occurs from January 1 through June 30 of a year, payment shall be made
in the first calendar quarter of the following year, and

 

(B)                               for those Participants whose Separation from
Service occurs from July 1 through December 31 of a year, payment shall be made
in the third calendar quarter of the following year.

 

The lump sum payment shall equal the vested balance of the Participant’s Account
(or sub-account, if applicable) as of the Valuation Date immediately preceding
the distribution date.

 

(2)                                 Installments.  If payment is to be made in
annual installments, the first annual payment shall be made:

 

(A)                               for those Participants whose Separation from
Service occurs from January 1 through June 30 of a year, in the first calendar
quarter of the following year, and

 

(B)                               for those Participants whose Separation from
Service occurs during the period from July 1 through December 31 of a year, in
the third calendar quarter of the following year.

 

21

--------------------------------------------------------------------------------


 

The amount of the first annual payment shall equal the value of 1/10th (or
1/9th, 1/8th, 1/7th, etc. depending on the number of installments elected) of
the vested balance of the Participant’s Account (or sub-account, if applicable)
as of the Valuation Date immediately preceding the distribution date.  All
subsequent annual payments shall be made on or around the anniversary of the
initial payment date of each subsequent calendar year, and shall be equal the
value of 1/9th (or 1/8th, 1/7th, 1/6th, etc. depending on the number of
installments elected) of the vested balance of the Participant’s Account (or
sub-account) as of the Valuation Date immediately preceding the distribution
date.  The final annual installment payment shall equal the then remaining
vested balance of such Account as of the Valuation Date preceding such final
payment date.

 

Notwithstanding the foregoing, if the vested balance of a Participant’s entire
Account as of the Valuation Date immediately preceding a distribution date is
$50,000 or less, then the entire vested balance of the Participant’s Account
shall be paid in a single lump sum on such distribution date.

 

22

--------------------------------------------------------------------------------


 

APPENDIX B

HIGHLY COMPENSATED EMPLOYEES (RIC)

 

1.                                      Eligibility.  This Appendix B covers
Participants whom the Committee has selected to be covered hereunder and whose
Retirement Income Contribution under the Savings Plan is limited by reason of
the application of Code Section 401(a)(17).

 

2.                                      Participation Date.  A Participant shall
commence participation hereunder on the later of the date such individual is
selected by the Committee for participation in this Appendix B and the date the
Participant’s compensation first exceeds the Code Section 401(a)(17) limit.  For
this purpose, the only bonus that may be included in compensation is the amount
a Participant receives (or would receive but for a deferral election) under the
Annual Incentive Plan for the calendar year.

 

3.                                      Vesting.  A Participant shall be
entitled to benefits under this Appendix only if the Participant retires or
otherwise terminates employment with the Company and its Affiliates on or after
the Participant’s attainment of age fifty-five (55) and on or after the date on
which the Participant has completed ten (10) years of service.  For purposes of
this Plan, a Participant shall be credited with years of service equal to the
Participant’s years of Vesting Service credited under the Savings Plan, provided
that years of service with York International Corporation (or any affiliate
thereof) prior to January 1, 2006 shall not be counted as years of service
hereunder.  In the event that a Participant’s employment is terminated,
including due to death, prior to satisfying the vesting requirements of this
paragraph, no benefit shall be payable from this Appendix.

 

4.                                      Retirement Income Allocation.  A
Participant’s Account shall be credited for a calendar year with an amount equal
to the difference between the amount of Retirement Income Contributions actually
credited to the Participant’s account under the Savings Plan for the year and
the amount of Retirement Income Contributions that would have been so credited
if the limit on considered compensation under Section 401(a)(17) of the Code did
not apply and by including all amounts of cash compensation which the
Participant would have received under the Annual Incentive Plan for the year but
for a deferral election; provided the Participant has met the eligibility
requirements to receive a Retirement Income Contribution under the Savings Plan
for such year.  The Retirement Income Contributions will be credited to a
Participant’s Account as soon as practicable after the end of the calendar year.

 

5.                                      Manner of Distribution.  Amounts
credited under this Appendix B (plus earnings thereon) shall be paid in a cash
lump sum as follows: (a) for those Participants whose Separation from Service
occurs from January 1 through June 30 of a year, payment shall be made in the
first calendar quarter of the following year, and (b) for those Participants
whose Separation from Service occurs from July 1 through December 31 of a year,
payment shall be made in the third calendar quarter of the following year.

 

The lump sum payment shall equal the vested balance of the Participant’s Account
as of the Valuation Date immediately preceding the distribution date.

 

23

--------------------------------------------------------------------------------